BRYAN SCHRODER
United States Attorney

KYLE REARDON
ANNE VELDHUIS
Assistant United States Attorneys
Federal Building & U.S. Courthouse
222 West 7th Ave., #9, Rm. 253
Anchorage, AK 99513-7567
Phone: 907-271-5071
Fax: 907-271-1500
Email: Kyle.Reardon@usdoj.gov
       Anne.Veldhuis@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                )
                                           )
                          Plaintiff,       )
                                           )
         vs.                               )   No. 3:19-cr-00058-SLG-DMS
                                           )
  DARIN SCHILMILLER, a/k/a “Babe,”         )
  a/k/a “Tyler,” and DENALI                )
  BREHMER, a/k/a “Angel,”                  )
                                           )
                     Defendants.           )
                                           )

               UNOPPOSED MOTION FOR PROTECTIVE ORDER

                                 [FILED ON SHORTENED TIME]




      Case 3:19-cr-00058-SLG-DMS Document 25 Filed 07/15/19 Page 1 of 5
        COMES NOW the United States of America, by and through undersigned counsel,

and hereby seeks a protective order regarding Personal Identifying Information (PII) and

the identification of the names of victims, minors, cooperators, or confidential human

sources (CHSs) pursuant to Rule 16(d)(1) of the Federal Rules of Criminal Procedure.

Specifically, the United States is seeking to protect from disclosure PII and the name of

any victim, minor, or cooperator. The reason for this request is for the privacy and safety

of victims and witnesses. This motion is unopposed by counsel for Defendant Denali

Brehmer and is being filed on shortened time to effectuate the prompt disclosure of

discovery. 1

        The Court has authority to issue the requested order under Federal Rule of

Criminal Procedure 16(d). Rule 16(d), entitled “Protective and Modifying Orders,” vests

courts with the authority, “[a]t any time” and upon a showing of “good cause,” to “deny,

restrict, or defer discovery or inspection, or grant other appropriate relief.” Rule 16(d)

authorizes the issuance of protective orders not only to protect the trial rights of the

parties, but also to protect the privacy interests of non-party witnesses and co-

conspirators. E.g., United States v. Patkar, 2008 WL 233062 (D. Hawaii Jan. 28, 2008).

        Accordingly, the United States hereby seeks a protective order that prohibits

counsel for Defendant Denali Brehmer, defense investigators, or experts or consultants




1
 Defendant Darin Schilmiller is currently in custody in Southern Indiana awaiting transport by
the United States Marshals to the District of Alaska. The United States anticipates seeking a
protective order with respect to Schilmiller at a later time.

Govt. Mot. for Protective Order
United States v. Schilmiller, et al.
3:19-cr-00058-SLG-DMS
                                  Page 2 of 5
       Case 3:19-cr-00058-SLG-DMS Document 25 Filed 07/15/19 Page 2 of 5
specifically retained by defendant’s counsel (hereinafter “Defense Team”) from

providing copies of the discovery to the defendant that shows or identifies any victim,

minor, cooperator, or CHS, or that otherwise contains PII of any individual. Specifically,

the United States also requests that any audio or video recording in which a victim,

minor, cooperator, or CHS is identified in any way, speaks, or is otherwise depicted, or

able to be identified, not be provided to the defendant. The Defense Team may review

the above-described discovery with Defendant Brehmer, but the defendant may not be

given copies of discovery that has not been redacted.

        For purposes of this motion, PII includes the following:

        •    Financial numbers
        •    Date of birth
        •    Social Security Number
        •    Home address
        •    Phone number
        •    Email address and any other social media contact information

        Further, the United States requests that the order require all members of the

defense team to make a good faith effort to prevent unauthorized distribution of

discovery containing PII (i.e., the defense team may not leave the discovery unattended in

a place where others not associated with the defense team may view the discovery.)

Counsel for the defendant does not oppose this motion.

                             AGood Cause@ Exists to Restrict Discovery

        Fed R. Crim. P. 16(d)(1) provides:




Govt. Mot. for Protective Order
United States v. Schilmiller, et al.
3:19-cr-00058-SLG-DMS
                                  Page 3 of 5
       Case 3:19-cr-00058-SLG-DMS Document 25 Filed 07/15/19 Page 3 of 5
                 At any time the court may, for good cause, deny, restrict, or
                 defer discovery or inspection, or grant other appropriate
                 relief.

AGood cause@ exists in this case because of the need to protect PII and the names of

victims, minors, cooperators, or confidential human sources (CHSs). Limiting the

disclosure of this information will have a minimal impact that would have on the

defendant’s ability to review the discovery in this case. In addition, disclosure of

discovery pursuant to this protective order will allow for a timely release of information

that might otherwise be delayed through a lengthy redaction process that runs the risk of

missing PII or other sensitive information. Disclosure under the terms of this protective

order also allows the United States to provide defense counsel with a redaction-free copy

of the discovery, thereby making it less difficult to review and discuss the discovery with

their client.

        Furthermore, limiting disclosure of PII and names and images of victims and

minors is consistent with the Crime Victim’s Rights Act, see 18 U.S.C. § 3771. The

CVRA gives victims the right to be “reasonably protected from the accused,” and “to be

treated…with respect for [their] dignity and privacy.” 18 U.S.C. 3771(a)(1), (8).

Withholding PII and victim identifiers ensures a greater level of protection for these

rights than might otherwise be available without the protective order. 2


2
 In addition, Fed. R. Crim. P. 49.1 prohibits the public filing of any document containing a broad
category of personal information, including a minor’s name. This proposed protective order is
consistent with the general trend of seeking to protect PII and other sensitive information,
particularly information in cases involving minors.

Govt. Mot. for Protective Order
United States v. Schilmiller, et al.
3:19-cr-00058-SLG-DMS
                                  Page 4 of 5
       Case 3:19-cr-00058-SLG-DMS Document 25 Filed 07/15/19 Page 4 of 5
        Defense counsel may share discovery with Defendant Brehmer’s defense counsel

in State of Alaska vs. Brehmer, Case No. 3AN-19-0575CR, provided that her state

defense counsel and any defense investigators, or experts or consultants specifically

retained by defendant’s state defense counsel agrees to abide by the protective order.

                                       CONCLUSION

        The United States submits that there is good cause to restrict discovery in this

fashion and that the Court enter an order restricting discovery.

        RESPECTFULLY SUBMITTED this 15th day of July 2019, at Anchorage,

Alaska.

                                                    BRYAN SCHRODER
                                                    United States Attorney

                                                    s/ Anne Veldhuis
                                                    ANNE VELDHUIS
                                                    Assistant United States Attorney
                                                    United States of America

CERTIFICATE OF SERVICE

I hereby certify that on July 15, 2019, a true and correct copy
of the foregoing was served electronically on the following:

T. Burke Wonnell, AFD

s/ Anne Veldhuis
ANNE VELDHUIS
Assistant United States Attorney
United States of America




Govt. Mot. for Protective Order
United States v. Schilmiller, et al.
3:19-cr-00058-SLG-DMS
                                  Page 5 of 5
       Case 3:19-cr-00058-SLG-DMS Document 25 Filed 07/15/19 Page 5 of 5
